President.
Three objections are made to this award:
1st. It is said that this was a submission of a suit in court, and that the award does not decide it.
2d. That it is too uncertain, because the costs of the arbitration are awarded.
3d. That the possession of the tools remains undecided.
It appears that an action of Detinue had been commenced by Prouse against Painter, for a set of potter’s tools. While it was depending on an appeal to the supreme court, the parties submit the cause to arbitration; the arbitrator’s award, that Painter shall pay Prouse 25 dollars, (to recover which this suit is brought) and all the costs of the suit; and that, on the money being paid, they shall execute general releases. If this award does not decide the action of Detinue, I do not see how an award can be so framed as to decide a suit at law. As to the 2d objection; it is not necessary to decide whether arbitrators may, or may not, award the costs of arbitrating, as those costs are not claimed here, and as an award, although bad in some one particular, may be good as to the other matters awarded.
As to the 3d objection; it appears, by the arbitration bond set forth in the declaration, that Painter had delivered back the tools to Prouse, at the time of the submission. The possession of the tools was a point then no longer in dispute between them, it would not, therefore, be within the submission; surely it was not necessary to decide what had been settled by the parties.
Demurrer overruled, and judgment for the plaintiff.